Citation Nr: 1525558	
Decision Date: 06/15/15    Archive Date: 06/26/15

DOCKET NO.  11-23 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from July 1975 to July 1978; the Veteran also served in the National Guard.

This matter arises from an appeal to an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In August 2014, the Board denied entitlement to service connection for a low back disorder, a left hip disorder, and for a lower jaw scar.  That decision is final.  38 U.S.C.A. § 7104 (West 2014).  This matter is before the Board of Veterans' Appeals (Board)  following a Board Remand in August 2014.  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) files.  


FINDINGS OF FACT

1.  A chronic cervical spine disability was not manifested during a period of active duty and is not shown to be related to a period of active duty; cervical spine arthritis was not compensably disabling within a year of separation from active duty.

2.  Bilateral hearing loss was not manifested during a period of active duty and is not shown to be related to a period of active duty; sensorineural hearing loss was not compensably disabling within a year of separation from active duty.

3.  Tinnitus was not manifested during a period of active duty, is not shown to be related to a period of active duty, and was not compensably disabling within a year of separation from active duty.



CONCLUSIONS OF LAW

1.  A chronic cervical spine disability was not incurred in or aggravated by service; cervical spine arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  Bilateral hearing loss was not incurred in or aggravated by service; sensorineural hearing loss may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

3.  Tinnitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Pursuant to the Board's August 2014 remand, the Appeals Management Center (AMC) obtained outstanding VA outpatient treatment records, scheduled the Veteran for a VA examination to determine the etiology of any current neck/cervical spine disorder, bilateral hearing loss, and tinnitus; readjudicated the Veteran's claims; and issued a supplemental statement of the case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's August 2014 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application. VA notified the Veteran in July 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

The service treatment records indicate that in March 1976, the Veteran reported complaints of back and neck pain after he fell in a club over some water and landed on floor.  The Veteran reported that he had experienced discomfort since the day of the fall.  On examination, the Veteran could bend from the waist without difficulty but it was noted that straightening back up was painful.  All vertebrae were in place.  A bad muscle strain was diagnosed.

In an April 1978 separation medical history the appellant did not report any pertinent complaints or history, and physical examination was similarly negative.

At a June 1982 enlistment examination the appellant did not report, and he was not diagnosed with any pertinent disorder.  

In August 1983, while on active duty for training, the Veteran was injured when the armored personnel carrier which he was riding in hit a tree.  The appellant was treated at Darnall Army Community Hospital, but he did not report any pertinent complaints and physical examination yielded no pertinent diagnoses.  

Despite findings in service of neck pain following a fall in March 1976, the Board cannot conclude a "chronic" neck disorder was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  On the clinical examination for separation from service, the Veteran's neck and spine were evaluated as normal.  

The Veteran does not contend that he injured his neck during his active duty service from July 1975 to July 1978.  Instead, the Veteran contends that he injured his neck during an accident while on active duty in the Army National Guard in August 1983.  As noted above, while service treatment records show that he was injured in an armored personnel vehicle accident, the appellant did not report, and he was not diagnosed with, a neck disorder.  

At a September 2010 VA examination, the examiner noted that the Veteran was claiming that the neck problem arose from the 1983 Army personnel carrier accident where he hit his back and other soldiers fell on him.  The Veteran reported that he developed chronic low back pain as a result of this injury and that it involved both his back and his neck.  The examiner noted that the Veteran underwent a cervical fusion in November 2009.  Physical examination yielded diagnoses of a cervical fusion with stable hardware, and cervical degenerative changes.  The examiner opined that the service treatment records did not establish a chronic neck disorder, and that the evidence was insufficient to offer an opinion linking a cervical disorder to service without engaging in speculation.

Service connection may be granted for disability resulting from disease or injury incurred during active duty for training or injuries suffered during inactive duty training to include when a cardiac arrest or a cerebrovascular accident occurs during such training.  See 38 U.S.C.A. §§ 101(24), 106 (2014).  Reserve and National Guard service generally means active duty for training and inactive duty training.  Active duty for training is full time duty for training purposes performed by Reservists and National Guardsmen.  

As noted, the treatment records note that the Veteran was injured while on active duty for training in an accident caused by the armored personnel carrier hitting a tree.  The Veteran reported being thrown forward hitting his back against the front of the armored personnel carrier.  Orthopedic consultation revealed  no evidence of a neck/cervical spine injury at that time.  Thus, the most probative medical evidence shows that the appellant did not suffer a neck/cervical spine injury during a period of active duty, active duty for training, or inactive duty training. 
            
With respect to hearing loss and tinnitus, the service treatment records are absent complaints, findings or diagnoses of hearing loss or tinnitus during a period of active service.  On the Report of Medical History completed by the Veteran in conjunction with his separation physical in April 1978, he denied ever having hearing loss.  Thus, there is no medical evidence that shows that the Veteran suffered from hearing loss or tinnitus during active service. 

As for statutory presumptions, service connection may also be established for a arthritis, sensorineural hearing loss, and for tinnitus if any of these disorders was compensably disabling within a year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  However, the first showing of arthritis, hearing loss, and tinnitus was not until many years after the Veteran's discharge from active service.

When a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  Although the appellant reports continuity of post-service symptoms, the Board finds his allegations to be of limited probative value.  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The Veteran is competent to give evidence about what he experienced.  For example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The file contains VA treatment records dated as early as 2007 which show no pertinent past medical history concerning a neck/cervical spine condition, hearing loss, or tinnitus.  Further, these records show no relevant abnormalities upon physical examination, and no complaints from the Veteran concerning his neck or hearing acuity.  

In January 2008 mental health history and physical notes the Veteran denied combat exposure but reported that he got hurt when his driver hit a tree and everyone fell on him during maneuvers at Ft. Hood.  On medical review of his systems, the Veteran reported low back pain and left knee pain.  Significantly, he did not mention of neck pain.  In addition, the Veteran's reports on date of onset of tinnitus are inconsistent.  At the August 2010 VA examination, the Veteran reported that the date of onset of tinnitus was about two and a half years prior; yet at the January 2015 VA examination, he reported hearing a "hissing" sound at times which started "I guess around 1978."  

Further, in January 2008, the Veteran filed a claim with VA for benefits evidencing his awareness that he could apply for VA benefits for service-related disabilities.  At that time he did not file a claim for service connection for hearing loss or tinnitus.  This is inconsistent with any current assertion that hearing loss and tinnitus existed since service.  Simply put, it is more reasonable to conclude that if the appellant believed that he had hearing loss and tinnitus in January 2008 due to service, he would have claimed service connection for it at that time.

In light of the lack of any relevant history reported between the Veteran's date of discharge and the date of reported symptomatology in 2010 as well as the inconsistent reports of date of onset of tinnitus, service connection is not warranted under 38 C.F.R. § 3.303(b).  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In this case, the Veteran clearly has a current cervical spine disability.  The Veteran underwent VA orthopedic examinations in September 2010 and January 2015.  The September 2010 VA examiner diagnosed the Veteran as having fusion of the cervical spine with stable hardware and degenerative changes.  The January 2015 orthopedic examiner diagnosed the Veteran as having status postop insertion of prosthetic disc material at C3-C4 with anterior stabilization device in place as well as advanced changes of cervical spondylosis from C4-C5 through C6-C7.  The Veteran has reported the presence of tinnitus.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (a veteran is competent to testify as to the presence of tinnitus).

The remaining question is whether there is medical evidence of a relationship between the current disabilities and his active duty service.

With respect to a neck/cervical spine condition, the September 2010 VA examiner stated that there was insufficient evidence to render the requested opinion without resorting to speculation.  The January 2015 VA examiner opined that it was less likely than not that the Veteran's current cervical spine condition was incurred in or caused by military service.  The examiner noted, 

Review of medical records in (the Veterans Benefits Management System) reveals that the veteran was injured in an accident in which he was a passenger in an (armored personnel carrier) while serving in the National Guard in 1983, for which a [line of duty] document is present in the medical records.  There is, however, no documentation of any injury to the cervical spine in that incident (only injuries to the lumbar spine and iliac crest are documented).  There was one evaluation in 1976 for neck and back pain, but on the (estimated time of separation) exam dated 04/1978 the veteran did not report any ongoing neck pain and the exam was normal.  Therefore there is no clear documentation of an injury to the cervical spine during active service or in the incident for which a (line of duty) determination was made.  [B]y his report on this date, the cervical spine condition became significant in approximately 2000, many years after he had left active service.  

With respect to tinnitus, the August 2010 examiner stated, 

Though no results adequate for rating purposes were obtained from veteran, review of the service treatment records suggests that no hearing loss or significant hearing threshold shifts was incurred while on active duty and no tinnitus report was reported during his active military service.  Any hearing loss, if now present, and his current report of intermittent tinnitus would be opined to be less likely as not caused by or the result of the veteran's military noise exposure.

The January 2015 examiner stated, 

No reports of tinnitus were found in the service treatment records.  Rudmose audiograms in the service treatment records do not suggest that any significant permanent hearing threshold shifts occurred during the veteran's military service.  While there are numerous possible causes of tinnitus, an audiologist can only address the etiology of tinnitus as it relates to auditory system injuries.  Without evidence of an objectively verifiable noise injury in service (hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between claimed tinnitus and noise exposure does not exist.  It is the opinion of this clinician that the veteran's current tinnitus is less likely as not a result of noise exposure during military service.

With respect to hearing loss, the Board notes that the two VA examinations have failed to identify a current hearing loss disability.  

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent. 38 C.F.R. § 3.385.

The August 2010 VA examiner noted that no results adequate for rating purposes could be obtained from Veteran even with repeated instruction and that pure-tone averages were not in agreement with volunteered speech reception thresholds.  

The January 2015 VA examiner noted, 

The veteran was previously seen for Audiology (compensation) &P evaluation with inconsistent results in 2010.  Today, he was counseled extensively about need for consistent results for rating purposes.  He demonstrated consistent non-organic listening attending behaviors.  His volunteered speech reception thresholds were at least 20 (decibels) HL better than any of his best volunteered pure-tone "thresholds" which is not possible.  He was able to correctly identify words on word recognition testing at presentation levels 10 (decibels) below his best volunteered pure-tone "thresholds" - a level at which speech would have been inaudible if the hearing thresholds were valid.

Nevertheless, even if a current hearing loss disability was present, no medical professional has ever related this condition to the Veteran's active military service.  

The January 2015 VA examiner stated, 

Audiograms in the service treatment records documented that no significant hearing thresholds shifts occurred in service for any test frequencies (Rudmose tracings were found in the service treatment records in the Veterans Benefits Management System).  All test results were within normal audiometric test/retest variability.  Also, no report of hearing loss or hearing difficulty is found in the service treatment records, including the separation physical.  An Institute of Medicine (IOM) study entitled "Noise and Military Service-Implications for Hearing Loss and Tinnitus" (2006) concluded that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur.  IF indeed ANY hearing loss does now exist it would be opined to be less likely than not caused by or the result of his military noise exposure.

(Emphasis in the original)

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of these problems until a number of years after service.  

Thus, the record is absent evidence of any chronic neck/cervical spine problems, hearing loss, or tinnitus during a period of active duty, and absent for evidence of compensably disabling cervical arthritis, sensorineural hearing loss, or tinnitus within a year following separation from active duty.  The record is absent of any credible evidence of continuity of symptomatology, and there is no medical evidence of a nexus between the active duty and a currently diagnosed cervical spine disorder, hearing loss, or tinnitus.

The Veteran contends that his neck/cervical spine pain, hearing loss, and tinnitus are related to his period of active duty.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, etiology, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). Accordingly, the Board concludes that the preponderance of the evidence is against the claims for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application. 


ORDER

Entitlement to service connection for a cervical spine disability is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


